In the warrant the defendant was charged with having committed the offense on 2 May, 1890, in Greenville Township, Pitt County.
The State introduced evidence tending to prove the commission of the offense at the time and place charged.
The defendant was introduced as a witness in his own behalf. On cross-examination the solicitor asked him if he had not, at any time within two years next preceding the date of the warrant, carried concealed about his person a pistol while off his own premises. To this defendant objected. The court permitted the question and directed defendant to answer, whereupon he replied he had, and excepted. (806)   The court instructed the jury, if they believed the defendant's own testimony, to find him guilty.
Verdict, "guilty," and judgment. Defendant appealed, assigning as error that he was required to answer the question objected to.
Time and place in a charge for an offense like this need not to be proved as laid. It is sufficient if the time proven was at any time within two years prior to issuing the warrant, and it is enough if the offense is shown to have been committed within the county. Indeed, the offense, if proven, "shall be deemed and taken" as having been committed in the county laid in the charge, unless the defendant, by plea in abatement, under oath, shall allege the transaction took place in another county, whereupon the case may be removed thither for trial. The Code, sec. 1194.
It was competent for the State to introduce testimony as to various transactions, each one constituting, if the evidence is believed, the offense. At the close of the evidence on both sides, or even at the close of the evidence for the State, the court, in its discretion, may require the solicitor to elect upon which transaction the State will ask for a verdict. S. v. Parish, 104 N.C. 679, in which Avery, J., in a well considered and careful opinion, reviews the authorities. *Page 551 
When the State is not required, at the close of its evidence, to elect one of the transactions put in evidence by its witnesses, it is competent for the solicitor, upon cross-examination of defendant's witnesses, to show any other transaction within the statute of limitations which would constitute the offense charged. The rule that the cross-examination is limited to the matters brought on the direct examination has never prevailed in this country, either in civil or criminal actions,(807) though it is otherwise in England.
The rule that it is competent to bring out such evidence upon cross-examination of defendant's witnesses is not varied by the fact that the defendant uses himself as a witness in his own behalf. He cannot be compelled to testify, and no inference to his detriment can be drawn from his failure to go upon the stand. The Code, sec. 1353. When he voluntarily does so, he waives his constitutional privilege of not being required to give evidence on the issue tending to criminate himself, and, to impeach him and shake his evidence, he can be asked questions as to other and distinct offenses, like any other witness. Smith, C. J., in S. v. Thomas,98 N.C. 599. With stronger reason, the defendant, like any other witness introduced by him, may be required to give evidence tending to prove the very offense charged in the indictment or warrant. He has no more privilege than any other witness, and in telling "the whole truth" he is called upon to give evidence which may be against the defendant, as well as for him. It is his own fault here that he offered a witness who knew more about his transgressions of law on this charge than he afterwards found it to his interest for the jury to have information of.
Per Curiam.                                       No error.
Cited: S. v. Barber, 113 N.C. 714; S. v. Williams, 117 N.C. 755;S. v. Mitchell, 119 N.C. 787; S. v. Howard, 129 N.C. 656; In reBriggs, 135 N.C. 146; S. v. Leeper, 146 N.C. 660; Smith v. R. R.,147 N.C. 607; S. v. Simonds, 154 N.C. 198.
(808)